Citation Nr: 1500937	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  07-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for right foot hallux vagus with degenerative changes and gout.  

2.  Entitlement to an initial rating greater than 10 percent for left foot hallux valgus with degenerative changes and gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1969 to March 1972 and September 1985 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In October 2012, the Board denied the claims.  The Veteran subsequently appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a February 2014 Order vacating the October 2012 Board decision and remanding the appeal for readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the documents either are duplicative of the documents in the VBMS file or are irrelevant to the matters on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that, following the February 2014 Court remand, the Veteran's claims file appears to have been lost.  The records indicate that the RO has made an effort to replace the missing evidence; however, there remains pertinent evidence missing, specifically VA treatment records dated prior to 2010 and jurisdictional documents, including relevant rating decisions, statements of the case, and the Veteran's substantive appeal.  Therefore, on remand, all attempts to locate and/or rebuild the original claims file in accordance with proper procedures must be completed and documented and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

Furthermore, the Veteran last was afforded a VA examination to determine the current nature and severity of his bilateral foot disabilities in July 2010.  As such, and in light of the missing claims file, the Board concludes that remand is necessary in order to schedule the Veteran for a contemporaneous examination to assess the current nature and severity of his bilateral foot disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to locate the Veteran's missing claims file, following all policies and procedures as provided in VA's Adjudication Procedure Manual M21-1MR.  Documentation of all actions taken to locate the missing claims file must be associated with the Veteran's claim.  If the missing claims file is not located, all indicated development to reconstruct it must be undertaken and associated with the Veteran's claim.  

2.  Contact the Veteran and his service representative and request copies of any documentation that was submitted previously to VA regarding the currently appealed claims as well as any copies of any missing documents that VA may have sent to them.  A copy of any letter(s) sent to the Veteran and his service representative, and any reply, to include any records submitted, must be included in the claims file.

3.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his feet disabilities, specifically VA treatment records dated prior to 2010 as well as since July 2014, as well as any private treatment records.  

For private treatment records, if the Veteran provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

4.  Thereafter, schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral feet disabilities.  The examiner also should identify any and all diagnoses referable to the Veteran's feet and indicate whether such are part and parcel of his service-connected disabilities; separate from such disabilities, but caused or aggravated by them; or separate from such disabilities, but at least as likely as not (i.e., a 50 percent or greater probability) caused or aggravated by the Veteran's active service.  The claims file and a copy of this remand must be made available to the examiner for review.  All appropriate testing should be conducted.  The examiner should determine specifically whether the Veteran's service-connected bilateral foot disabilities are characterized as moderate, moderately severe, or severe for each of his feet.  The examiner also should address the functional impact of the Veteran's service-connected bilateral foot disabilities.  A complete rationale must be provided for any opinion(s) expressed.  If a requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

